        Case 1:20-cv-00743-JDP Document 2 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY ANDERSON,                                   Case No. 1:20-cv-00743-JDP (HC)
12                       Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                        UNITED STATES DISTRICT COURT FOR
13           v.                                         THE CENTRAL DISTRICT OF CALIFORNIA
14    ON HABEAS CORPUS,                                 ECF No. 1
15                       Respondent.
16

17          Petitioner Jerry Anderson, a state prisoner without counsel, seeks a writ of habeas corpus

18   under 28 U.S.C. § 2254. ECF No. 1. The petitioner is challenging a conviction from Los

19   Angeles County, which is in the Western Division of the Central District of California. Id.

20   Petitioner is currently incarcerated in Tuolumne County, which is part of the Fresno Division of

21   this court. Under 28 U.S.C. § 2241(d), venue is proper in the judicial district where the petitioner

22   was convicted or the judicial district where petitioner is incarcerated. Therefore, both the Central

23   District of California and the Eastern District of California have concurrent jurisdiction. See

24   28 U.S.C. § 2241(d). Pursuant to Local Rule 120(f), a civil action that has not been commenced

25   in the appropriate court may, on the court’s own motion, be transferred. Because petitioner is

26   attacking the validity of his Los Angeles County conviction, we will transfer this case to the

27   Central District of California for the ease and convenience of the parties and the court. See id.

28
                                                       1
        Case 1:20-cv-00743-JDP Document 2 Filed 06/01/20 Page 2 of 2

 1   Order

 2            1. This action is transferred to the Western Division of the United States District Court

 3   for the Central District of California; and

 4            2. All future filings shall reference the new case number assigned and shall be filed at:

 5
                                     United States District Court
 6                                   Central District of California
                                     Western Division
 7                                   255 East Temple Street
                                     Los Angeles, CA 90012-3332
 8

 9
     IT IS SO ORDERED.
10

11
     Dated:      May 29, 2020
12                                                       UNITED STATES MAGISTRATE JUDGE

13
     No. 206.
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
